Exhibit 23 2005 Sheppard Avenue East, Suite 300 Toronto, Ontario M2J 5B4, Canada Phone 416-496-1234 Fax 416-496-0125 Web www.mhc-ca.com Consent of Independent Registered Public Accounting Firm We hereby consent to the inclusion of our report dated January 28, 2016, relating to our audit of the condensed interim consolidated financial statements of Tribute Pharmaceuticals Canada Inc. (the “Company”) as at and for the period ended June30, 2015 (the “Report”), in the Company’s Amendment No.1 to the Quarterly Report on Form 10-Q/A for the quarterly period ended June 30, 2015, and to the incorporation by reference of the Report in the Company’s registration statement on Form F-3 (File No. 333-197817), and in the registration statement on Form S-4 (File No. 333-208523) of Aralez Pharmaceuticals Inc. /s/ McGovern, Hurley, Cunningham, LLP Chartered Accountants Licensed Public Accountants Toronto, Ontario, Canada January 28, 2016
